The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicants 06/02/2022 amendment(s) /response(s) in the Application 16/994,094 by KIM et al. for “METHOD AND APPARATUS FOR RECONFIGURING TERMINAL BASED ON STATE OF TERMINAL IN WIRELESS COMMUNICATION SYSTEM”, filed on 08/14/2020. The amendment/response to the claims has been entered: 
Claims 3, 10 and 16 are cancelled. 
Claims 1-2, 4-9, 11-15 and 17-20 are currently amended. 
Therefore, claims 1-2, 4-9, 11-15 and 17-20 are now pending. 
This rejection is FINAL. 


Response to Arguments

Applicant’s arguments, filed on 06/02/2022, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see claim rejection(s) below.

Response to Amendment

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (US20220124697A1), hereinafter YAO.

Regarding claim 1, YAO teaches A method, performed by a terminal, in a wireless communication system, the method comprising: (YAO, Fig. 7, paragraph 642, teach terminal device in a wireless communication system.)
transmitting, to a base station (BS), capability information indicating a capability supported by the terminal for a power saving preference; (YAO, Fig. 7, step 701, paragraphs 644-647, teach transmitting to a base station (e.g. first network device) capability information indicating new capabilities or features such as power saving (i.e. power saving preference).)
receiving, from the BS, first configuration information for configuring the terminal to report assistance information associated with power saving, based on the transmitted capability information; (YAO, Fig. 7, step 702, paragraphs 657-663, teach receiving first configuration for configuring the terminal to report assistance information associated with a parameter for overheating or power saving, based on the transmitted capability information.)
based on the first configuration information, determining the assistance associated with power saving including at least one of information associated with a component carrier preference, information associated with a bandwidth preference, information associated with a multiple input multiple output (MIMO) layer preference, or information associated with a discontinuous reception (DRX) preference; (YAO, Fig. 7, steps 702. 704, paragraphs 665-682, teach determining, based on the received configuration information (step 702), assistance information associated with power saving/overheating information and including at least one of a quantity of MIMO layers, quantity of secondary cells, quantity of antenna ports, aggregated bandwidth, bandwidth of each secondary cell, maximum bandwidth, C-DRX configuration, application type, size of data packets, scheduling mode, search space, scheduling format and/or slot format (i.e. at least one of information associated with a component carrier preference, information associated with a bandwidth preference, information associated with a multiple input multiple output (MIMO) layer preference, or information associated with a discontinuous reception (DRX) preference.)
and transmitting, to the BS, the determined assistance associated with power saving. (YAO, Fig. 7, steps 702. 704, paragraphs 683-685, teach transmitting, to the BS, the determined assistance information associated with the power saving/overheating.)

Regarding claim 2, YAO teaches the method of claim 1, further comprising: determining second assistance information associated with overheating including at least one of second information associated with the component carrier preference for mitigating overheating, second information associated with the bandwidth preference for mitigating overheating, or second information associated with the MIMO layer preference for mitigating overheating; and transmitting the second assistance information associated with overheating. (YAO, Fig. 7, paragraph 657 teaches reporting various parameters with the assistance information, and paragraph 696 teaches transmitting the corresponding assistance information to the first network device and further transmitting corresponding assistance information to a second network device.)

Regarding claim 4, YAO teaches the method of claim 1, wherein, when the terminal has a preference on both mitigating overheating and power saving, at least one of the information associated with the component carrier preference, the information associated with the bandwidth preference, the information associated with the MIMO layer preference, or the information associated with the DRX preference is transmitted with overheating assistance information including at least one of the second information associated with the component carrier preference for mitigating overheating, the second information associated with the bandwidth preference for mitigating overheating, the second information associated with the bandwidth preference for mitigating overheating, or the second information associated with the MIMO layer preference for mitigating overheating. (YAO, Fig. 7, paragraph 657 teaches reporting various parameters with the assistance information, and paragraph 696 teaches transmitting the corresponding assistance information to the first network device and further transmitting corresponding assistance information to a second network device.)

Regarding claim 6, YAO teaches the method of claim 1, wherein the first configuration information includes prohibit timer information comprising at least one of prohibit timer information for reporting the information associated with the DRX preference, prohibit timer information for reporting the information associated with the bandwidth preference, prohibit timer information for reporting the information associated with the component carrier preference, or prohibit timer information for reporting the information associated with the MIMO layer preference. (YAO, paragraphs 652-657, teach the configuration information including timer/time duration information (i.e. prohibit timer) for reporting the assistance information.)

Regarding claim 7, YAO teaches the method of claim 6, further comprising: based on the prohibit timer information for prohibiting another assistance information of the terminal from being transmitted while the prohibit timer corresponding to the transmitted assistance information is running. (YAO, paragraph 653 teaches that the time information indicates that the terminal device cannot send the assistance information to the, e.g. first device beyond the time range indicated by the first time information.)

Regarding claim 8, YAO teaches A terminal for reconfiguration in a wireless communication system, the terminal comprising: a transceiver; and a processor coupled with the transceiver and configured to: (YAO, Fig. 10, paragraph 796, teach terminal device 1000 comprising transceiver 1030 and processor 1010 coupled with the transceiver.)
transmit, to a base station (BS), capability information indicating a capability supported by the terminal for a power saving preference; (YAO, Fig. 7, step 701, paragraphs 644-647, teach transmitting to a base station (e.g. first network device) capability information indicating new capabilities or features such as power saving (i.e. power saving preference).)
receive, from the BS, first configuration information for configuring the terminal to report assistance information associated with power saving, based on the transmitted capability information, (YAO, Fig. 7, step 702, paragraphs 657-663, teach receiving first configuration for configuring the terminal to report assistance information associated with a parameter for overheating or power saving, based on the transmitted capability information.)
based on the first configuration information, determine the assistance associated with power saving including at least one of information associated with a component carrier preference, information associated with a bandwidth preference, information associated with a multiple input multiple output (MIMO) layer preference, or information associated with a discontinuous reception (DRX) preference, (YAO, Fig. 7, steps 702. 704, paragraphs 665-682, teach determining, based on the received configuration information (step 702), assistance information associated with power saving/overheating information and including at least one of a quantity of MIMO layers, quantity of secondary cells, quantity of antenna ports, aggregated bandwidth, bandwidth of each secondary cell, maximum bandwidth, C-DRX configuration, application type, size of data packets, scheduling mode, search space, scheduling format and/or slot format (i.e. at least one of information associated with a component carrier preference, information associated with a bandwidth preference, information associated with a multiple input multiple output (MIMO) layer preference, or information associated with a discontinuous reception (DRX) preference.)
and transmit, to the BS, the determined assistance associated with power saving. (YAO, Fig. 7, steps 702. 704, paragraphs 683-685, teach transmitting, to the BS, the determined assistance information associated with the power saving/overheating.)

Regarding claim 9, YAO teaches the terminal of claim 8, wherein the processor is further configured to: determine second assistance information associated with overheating including at least one of second information associated with the component carrier preference for mitigating overheating, second information associated with the bandwidth preference for mitigating overheating, or second information associated with the MIMO layer preference for mitigating overheating; and transmit the second assistance information associated with overheating. (YAO, Fig. 7, paragraph 657 teaches reporting various parameters with the assistance information, and paragraph 696 teaches transmitting the corresponding assistance information to the first network device and further transmitting corresponding assistance information to a second network device.)

Regarding claim 11, YAO teaches the terminal of claim 8, wherein, when the terminal has a preference on both mitigating overheating and power saving, at least one of the information associated with the component carrier preference, the information associated with the bandwidth preference, the information associated with the MIMO layer preference, or the information associated with the DRX preference is transmitted with overheating assistance information including at least one of the second information associated with the component carrier preference for mitigating overheating, the second information associated with the bandwidth preference for mitigating overheating, the second information associated with the bandwidth preference for mitigating overheating, or the second information associated with the MIMO layer preference for mitigating overheating. (YAO, Fig. 7, paragraph 657 teaches reporting various parameters with the assistance information, and paragraph 696 teaches transmitting the corresponding assistance information to the first network device and further transmitting corresponding assistance information to a second network device.)

Regarding claim 13, YAO teaches the terminal of claim 8, wherein the first configuration information includes prohibit timer information comprising at least one of prohibit timer information for reporting the information associated with the DRX preference, prohibit timer information for reporting the information associated with the bandwidth preference, prohibit timer information for reporting the information associated with the component carrier preference, or prohibit timer information for reporting the information associated with the MIMO layer preference. (YAO, paragraphs 652-657, teach the configuration information including timer/time duration information (i.e. prohibit timer) for reporting the assistance information.)

Regarding claim 14, YAO teaches the terminal of claim 9, wherein the processor is further configured to: control a prohibit timer to start, based on the prohibit timer information for prohibiting another assistance information of the terminal from being transmitted while the prohibit timer corresponding to the transmitted assistance information is running. (YAO, paragraph 653 teaches that the time information indicates that the terminal device cannot send the assistance information to the, e.g. first device beyond the time range indicated by the first time information.)

Regarding claim 15, YAO teaches A method, performed by a base station, for reconfiguring a terminal in a wireless communication system, the method comprising: (YAO, Fig. 7, paragraph 642, teach a network device for reconfiguring a  terminal device in a wireless communication system.)
receiving, from a terminal, capability information indicating a capability supported by the terminal for a power saving preference; (YAO, Fig. 7, step 701, paragraphs 644-647, teach receiving capability information, from a terminal, indicating new capabilities or features supported such as power saving (i.e. power saving preference).)
transmitting, to the terminal, first configuration information for configuring the terminal to report assistance information associated with power saving, based on the transmitted capability information; (YAO, Fig. 7, step 702, paragraphs 657-663, teach transmitting first configuration for configuring the terminal to report assistance information associated with a parameter for overheating or power saving, based on the transmitted capability information.)
receiving, from the terminal, the assistance information associated with power saving including at least one of information associated with a component carrier preference, information associated with a bandwidth preference, information associated with a multiple input multiple output (MIMO) layer preference, or information associated with a discontinuous reception (DRX) preference; (YAO, Fig. 7, steps 702. 704, paragraphs 665-682, teach determining, based on the received configuration information (step 702), assistance information associated with power saving/overheating information and including at least one of a quantity of MIMO layers, quantity of secondary cells, quantity of antenna ports, aggregated bandwidth, bandwidth of each secondary cell, maximum bandwidth, C-DRX configuration, application type, size of data packets, scheduling mode, search space, scheduling format and/or slot format (i.e. at least one of information associated with a component carrier preference, information associated with a bandwidth preference, information associated with a multiple input multiple output (MIMO) layer preference, or information associated with a discontinuous reception (DRX) preference.)
generating second configuration information, based on the assistance information; and transmitting, to the terminal, the generated second configuration information. (YAO, Fig. 7, step 706, paragraphs 697-698, teach generating and transmitting adjustment information through the SRB3 (i.e. second configuration information) based on the assistance information (step 704).)

Regarding claim 17, YAO teaches the method of claim 15, wherein, when the terminal has a preference on both mitigating overheating and for power saving, at least one of the information associated with the component carrier preference, the information associated with the bandwidth preference, the information associated with the MIMO layer preference, or the information associated with the DRX preference is transmitted with overheating assistance information including at least one of the second information associated with the component carrier preference for mitigating overheating, the second information associated with the bandwidth preference for mitigating overheating, the second information associated with the bandwidth preference for mitigating overheating, or the second information associated with the MIMO layer preference for mitigating overheating. (YAO, Fig. 7, paragraph 657 teaches reporting various parameters with the assistance information, and paragraph 696 teaches transmitting the corresponding assistance information to the first network device and further transmitting corresponding assistance information to a second network device.)

Regarding claim 19, YAO teaches the method of claim 15, wherein the first configuration information includes prohibit timer information comprising at least one of prohibit timer information for reporting the information associated with the DRX preference, prohibit timer information for reporting the information associated with the bandwidth preference, prohibit timer information for reporting the information associated with the component carrier preference, or prohibit timer information for reporting the information associated with the MIMO layer preference. (YAO, paragraphs 652-657, teach the configuration information including timer/time duration information (i.e. prohibit timer) for reporting the assistance information.)

Regarding claim 20, YAO teaches A base station for reconfiguring a terminal in a wireless communication system, the terminal comprising: a transceiver; and a processor coupled with the transceiver and configured to: (YAO, Fig. 10, paragraph 796, teach terminal device 1000 comprising transceiver 1030 and processor 1010 coupled with the transceiver.)
receive, from a terminal, capability information indicating a capability supported by the terminal for a power saving preference; (YAO, Fig. 7, step 701, paragraphs 644-647, teach receiving capability information, from a terminal, indicating new capabilities or features supported such as power saving (i.e. power saving preference).)
transmit, to the terminal, first configuration information for configuring the terminal to report assistance information associated with power saving, based on the transmitted capability information; (YAO, Fig. 7, step 702, paragraphs 657-663, teach transmitting first configuration for configuring the terminal to report assistance information associated with a parameter for overheating or power saving, based on the transmitted capability information.)
receive, from the terminal, the assistance information associated with power saving including at least one of information associated with a component carrier preference, information associated with a bandwidth preference, information associated with a multiple input multiple output (MIMO) layer preference, or information associated with a discontinuous reception (DRX) preference; (YAO, Fig. 7, steps 702. 704, paragraphs 665-682, teach determining, based on the received configuration information (step 702), assistance information associated with power saving/overheating information and including at least one of a quantity of MIMO layers, quantity of secondary cells, quantity of antenna ports, aggregated bandwidth, bandwidth of each secondary cell, maximum bandwidth, C-DRX configuration, application type, size of data packets, scheduling mode, search space, scheduling format and/or slot format (i.e. at least one of information associated with a component carrier preference, information associated with a bandwidth preference, information associated with a multiple input multiple output (MIMO) layer preference, or information associated with a discontinuous reception (DRX) preference.)
generate second configuration information, based on the assistance information; and transmit, to the terminal, the generated second configuration information. (YAO, Fig. 7, step 706, paragraphs 697-698, teach generating and transmitting adjustment information through the SRB3 (i.e. second configuration information) based on the assistance information (step 704).)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US20220124697A1), hereinafter YAO, in view of PARK et al. (US20160212709A1), hereinafter PARK.

Regarding claim 5, although YAO teaches all the limitations with respect to claim 1 above, YAO does not describe wherein the information associated with the DRX preference comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving.
PARK in the same field of endeavor teaches wherein the information associated with the DRX preference comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. (PARK, Fig. 4, step 450, paragraphs 32, 66, teach increasing power efficiency of a terminal using DRX parameters such as a DRX inactivity timer length or long DRX cycle length, as further taught by paragraphs 74-81.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of YAO to configure the DRX preference information as at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. The motivation would be to increase the power efficiency of the terminal using DRX parameters (PARK, paragraph 32).

Regarding claim 12, although YAO teaches all the limitations with respect to claim 8 above, YAO does not describe wherein the information associated with the DRX preference comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving.
PARK in the same field of endeavor teaches wherein the information associated with the DRX preference comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. (PARK, Fig. 4, step 450, paragraphs 32, 66, teach increasing power efficiency of a terminal using DRX parameters such as a DRX inactivity timer length or long DRX cycle length, as further taught by paragraphs 74-81.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of YAO to configure the DRX preference information as at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. The motivation would be to increase the power efficiency of the terminal using DRX parameters (PARK, paragraph 32).

Regarding claim 18, although YAO teaches all the limitations with respect to claim 15 above, YAO does not describe wherein the information associated with the DRX preference comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving.
PARK in the same field of endeavor teaches wherein the information associated with the DRX preference comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. (PARK, Fig. 4, step 450, paragraphs 32, 66, teach increasing power efficiency of a terminal using DRX parameters such as a DRX inactivity timer length or long DRX cycle length, as further taught by paragraphs 74-81.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of YAO to configure the DRX preference information as at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. The motivation would be to increase the power efficiency of the terminal using DRX parameters (PARK, paragraph 32).
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LJUNG et al. (US20200053763A1) is directed towards communicating, on a wireless link between a network node and a communication device, first data at a first data rate, and communicating, on the wireless link, at least one uplink control signal associated with an overheating event at the communication device (Abstract). More particularly, Fig. 13, step 6107, paragraph 122, teach determining whether a overheating event has been resolved.

HSU (US20200229085A1) is directed towards determine an amount of data transmitted between the electronic device and the network over a duration (Abstract). More particularly, Fig. 4, step 430, paragraphs 71, 92, teach determining based on the amount of data and the energy consumption over the duration.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on Monday through Friday, 10:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALLI Z BUTT/Examiner, Art Unit 2412